Citation Nr: 1621360	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  10-44 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating for hypothyroidism, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran had active duty service from July 1979 to November 1989, and from March 1990 to August 2005.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA), located in Roanoke, Virginia.  This rating decision granted an increased rating for hypothyroidism from 10 to 30 percent, effective December 31, 2008.  The claim is now under the jurisdiction of the RO located in Phoenix, Arizona.  

The Veteran testified at a hearing before the Board at the Phoenix RO in February 2013; a transcript is of record.

The Board remanded this claim in January 2014.  There has been substantial compliance with the remand and the Board may now proceed with adjudication of this claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

In an April 2015 decision, the Board denied an increased evaluation for hypothyroidism.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand (Joint Motion) in January 2016.  By order dated in February 2016, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.  The case is now before the Board for final appellate consideration.

As noted by the Board in the January 2014 remand, the issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected hypothyroidism, was been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board referred that issue to the AOJ for appropriate action.  In January 2015, the Appeals Management Center referred the matter to the AOJ.  Review of the eFolders shows that this ordered development has yet to occur.  Therefore, the issue is AGAIN referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

FINDING OF FACT

The Veteran's service-connected hypothyroidism does not cause muscular weakness, mental disturbance and weight gain.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for hypothyroidism are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7903 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice was provided in January 2009, and the claim was subsequently readjudicated, most recently in a January 2015 supplemental statement of the case.  

VA has obtained medical records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations; and afforded the Veteran the opportunity to give testimony before the Board.  Taken together, the examinations and other evidence of record are adequate as they provide all information necessary to rate the disability at issue.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.

VA examinations were conducted in April 2012 and November 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations conducted in this case are adequate, as they reflect a review of the Veteran's claims file, consideration of the pertinent evidence of record, and include rationales for the opinions offered.  The examiners consider the Veteran's medical history, including his lay reports of his symptomatology; describe the Veteran's disability in sufficient detail; and fully describe the functional effects caused by the Veteran's disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time. 

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The  percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran filed a claim for increased rating in December 2008.  The service-connected hypothyroidism is rated under Diagnostic Code 7903, which provides, for hypothyroidism, a 30 percent rating when there is fatigability, constipation, and mental sluggishness.  A 60 percent rating is warranted when there is muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is for assignment when there is cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute) and sleepiness.

The Board notes that the Court has addressed the specific application of the rating criteria for Diagnostic Code 7903.  The Court has said that all of the symptoms listed for a particular disability rating were not required to be demonstrated in order to establish entitlement to a higher disability rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 155 (2009).  The Court noted that symptoms that meet some of the rating criteria should be considered in light of 38 C.F.R. § 4.7 (Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned) and 38 C.F.R. § 4.21 (in view of the number of atypical instances it is not expected that all cases will show all the findings specified)  .  The Court also stated that, unlike the diabetes mellitus rating criteria addressed in Camacho v. Nicholson, 21 Vet. App. 360 (2007), the rating criteria for Diagnostic Code 7903 are not successive.  Tatum, 23 Vet. App. at 155.  A claimant could potentially establish all of the criteria required for a 30 percent or 60 percent rating without establishing any of the criteria for a lesser disability rating.  Id. at 156.

The Court also went on to acknowledge the difficulty in assessing the subjective reporting of symptoms by a claimant.  In particular, the veteran in Tatum contended that she suffered from constipation.  The Court recognized that the "...credibility of a person's assertion of such a personal affliction is a key consideration with regard to a finding that the person does or does not suffer from such affliction."  Id.  The Court directed that the Board must discuss such contentions and the credibility of the claimant.

As part of a March 2015 Informal Hearing Presentation, the Veteran's accredited representative argued that the Veteran's service-connected hypothyroidism was manifested by symptoms including sleep problems, dry skin, fatigue, and lack of mental clarity. 

Several pertinent VA outpatient treatment records are of record.  One, dated in October 2008, shows that posttraumatic stress disorder (PTSD) screening was negative.  Another October 2008 note shows that the Veteran weighed 217 pounds.  A November 2009 record shows that PTSD screening was negative in November 2009; the Veteran weighed 217 pounds at this time.  A December 2010 record shows that the Veteran weighed 221 pounds.  September 2011 records show that the Veteran weighed 233 pounds, and denied muscle pain and fatigue.  Another September 2011 VA outpatient record does show complaints of mild muscle ache in both buttocks.  A November 2014 outpatient record notes that the Veteran complained of trouble sleeping, and added it was not just due to anxiety.  Anxiety was not diagnosed. 

In the course of a VA fee-basis examination conducted in February 2009, the Veteran reported having an active thyroid problem for 14 years.  He described symptoms associated with his hypothyroidism as including fatigability, sleepiness, emotional instability, depression and poor memory.  He gave a history of gaining 10 pounds over the past year.  Examination showed that the Veteran weighed 223 pounds and was "well nourished."  There was no thyroid enlargement and generalized muscle weakness shown.  The examiner noted that there were no subjective factors of hypothyroidism present. 

On a January 2010 VA Form 21-4138, the Veteran asserted that he suffered from trouble sleeping and chronic fatigue throughout the day.  This fatigue he claimed negatively affected his mental well-being.  He noted that he had sought service connection for a sleep disorder.  As above noted, this claim has yet to be adjudicated by the AOJ. 

Review of an April 2012 VA examination report included the Veteran's complaints of trouble sleeping, for which he took prescribed medications.  The examiner noted the Veteran was on continuous medication for hypothyroidism, but had no current findings, signs or symptoms attributable to a hypothyroid condition.  Specifically, the Veteran was not noted to have muscle weakness, emotional instability, mental sluggishness, mental disturbance or weight loss attributable to his hypothyroid condition.  The examiner noted the Veteran's report that his fatigue level affects his productivity at work.  

At his February 2013 hearing, conducted by the undersigned, the Veteran's representative asserted that the criteria for the assignment of a 100 percent rating for hyperthyroidism had been met.  The Veteran denied having heart-related symptoms, but did complain of muscle weakness and slowness of thought.  He also cited continuing problems regarding his ability to sleep. 

The Board's January 2014 remand sought to have the Veteran afforded an appropriate examination, preferably by an endocrinologist.  None was available.  He was instead examined in March 2014 by a medical doctor whose specialty, if any, was not provided.  Review of the examination shows that the Veteran's weight was listed as 215 pounds, with no weight loss or gain.  He had a significantly depressed affect.  Hypothyroidism was diagnosed.  Records review showed stable hypothyroidism symptoms.  The Veteran complained of sleep problems, and depression, constipation, and joint pain.  The physician noted that the Veteran did not currently have any findings, signs or symptoms attributable to a hypoparathyroid condition and had adequate thyroid functioning, as evidenced by normal laboratory testing.  The examiner commented that although the Veteran complained of symptoms relating to his hypothyroidism, he had obstructive sleep apnea which was untreated due to his inability to tolerate a CPAP machine.  These symptoms contributed to his fatigue and sleepiness.  His insomnia was noted not to be related to his thyroid dysfunction. 

The report of a November 2014 VA thyroid and parathyroid conditions examination report shows that hypothyroidism was diagnosed.  The Veteran complained of trouble sleeping, daytime fatigue, dry skin and mental fogginess.  He also complained of muscle weakness and decreased muscle mass.  The examiner cited clinical findings which showed the Veteran weighed 198 pounds in July 2012 and 210 pounds in October 2013.  The examiner observed that the Veteran did not currently have any findings, signs or symptoms attributable to either a hypothyroid or hypoparathyroid condition; there was no residual endocrine dysfunction.  The examiner added that the Veteran was not noted to have muscle weakness, emotional instability, mental sluggishness, mental disturbance or weight loss attributable to his hypothyroid condition.  She added that daytime fatigue would be expected for someone with sleep-related problems.  She also mentioned that symptoms due to a thyroid condition would not be expected to occur in a person on thyroid replacement medication with normal thyroid levels.  The examiner stated that the Veteran's thyroid condition did not impact his ability to work.  The examiner concluded by stating it was less likely than not that the Veteran's current symptoms were related to his thyroid condition. 

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 30 percent for the Veteran's hypothyroidism.  While the evidence shows that the Veteran's weight fluctuated during the course of the appeal, the bulk of the evidence does not show that the Veteran's hypothyroidism results in any findings, signs, symptoms, to include muscle weakness or mental disturbance.  The April 2012 VA examination included the Veteran's report of symptoms he believed were related to his thyroid disability, including sleeplessness, but the examiner did not see a relationship between those symptoms and the thyroid disability.  The November 2014 VA examination included that examiner's finding that the Veteran's fatigue and sleepiness were related to sleep apnea, not his thyroid disability.  As such, the Veteran's disability picture does not more closely approximate the criteria required for a 60 percent rating.  38 C.F.R. § 4.7.  

The Board has considered the Veteran's complaints.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the Board has no reason to doubt the Veteran's credibility.  See Tatum, supra.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's hypothyroidism has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints.  

The record contains no indication that the rating criteria are inadequate to rate the Veteran's hypothyroidism.  The foregoing discussion reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of this disability.  As discussed above, there is a higher rating available under the applicable diagnostic code (7903), but the Veteran's service-connected disability is not shown to have been productive of manifestations that would warrant the higher rating.  His complaints of fatigue are specifically contemplated by the rating criteria.  The evidence does not show that the thyroid disability impacted the Veteran's ability to work.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Moreover, as the Veteran has not contended, and the evidence does not show, that this disability renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In sum, the preponderance of the evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 30 percent for hypothyroidism.  Thus, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

A disability rating in excess of 30 percent for hypothyroidism is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


